DETAILED ACTION
The communication dated 10/12/2020 has been entered and fully considered.
Claims 1-9 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (U.S. PGPUB 2019/0152115), hereinafter HUNG, in view of Ringley et al. (U.S. 3,311,682), hereinafter RINGLEY.
Regarding claim 1, HUNG teaches: A biaxially oriented tubular blown film stretching machine by isostatic pressurized water is a simultaneous biaxial stretching process (HUNG teaches a device for blowing and stretching a plastic film [Abstract]), wherein the substrate to be stretched is a continuous tubular blown film substrate (HUNG shows the plastic film (300) is a , the system comprising: - a plurality of sequential set of variable speed nip rolls (HUNG teaches a plurality of rolls (20, 30 and 50) that have variable speed [0050; Figs. 1-2]); - a temperature control water tank (5) (HUNG teaches at least one heating-extension water tank (411( [Fig. 1; 0052]. HUNG teaches the water is heated through the heater (412) at a controlled temperature range [0052]); and – a water pump unit (7).
HUNG is silent as to a water pump unit. In the same field of endeavor, blown film, RINGLEY teaches the water in the water tank (36) can be withdrawn by a pump (40) [Col. 2, lines 40-44; Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HUNG, by having a water pump, as suggested by RINGLEY, in order to recirculate the water [Col. 2, lines 40-41].
Regarding claim 3, HUNG teaches: wherein the first set of nip rolls (1) is installed at the outside of the water tank (5), preferably on the top beside the water tank (5) (HUNG teaches a front-stage press rollers (20) that is installed outside of the water tank and the rollers (20) are above the water tank [Fig. 1]).
Regarding claim 4, HUNG teaches: wherein the second set of nip rolls (2) is installed in the bottom of the water tank (5) (HUNG teaches press rollers (30) are installed at the bottom of the tank [Fig. 1]).
Regarding claim 5, HUNG teaches: wherein the third set of nip rolls (3) is installed on the top of the water tank (5) in the same center alignment with the second set of the below nip rolls (2) (HUNG shows press rollers (50) is installed on the top of the water tank [Fig. 1]).
Regarding claim 7, HUNG teaches: wherein the outside of the temperature control water tank (5) coupling with at least one set of heater bands (6) 
Regarding claim 8, RINGLEY further teaches: wherein the temperature control water tank (5) is contained heated water with temperature in the range of 50 to 100 degree Celsius (RINGLEY teaches the water in the water tank ranges from a temperature of 125°F to 165°F [Table 1], which is the range of 51.67°C to 73.89°C and meets the claimed range.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HUNG, by having the water tank at a temperature of 51.67°C to 73.89°C, as suggested by RINGLEY, in order to sufficiently cool the tube [Col. 2, lines 18-20].
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (U.S. PGPUB 2019/0152115), hereinafter HUNG, and Ringley et al. (U.S. 3,311,682), hereinafter RINGLEY, as applied to claim 1 above, and further in view of PLANETA et al. (U.S. PGPUB 2008/0283185), hereinafter PLANETA.
Regarding claim 2, HUNG and RINGLEY teach all of the limitations as stated above, but are silent as to: wherein the sequential sets of variable speed nip rolls comprising at least 4 sets of nip rolls (1), (2), (3), (4). In the same field of endeavor, blown film, PLANETA teaches at least 4 sets of nip rolls [Fig. 2]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HUNG and RINGLEY, by having 4 sets of rolls, as suggested by PLANETA, in order to terminate bubbles formed in multilayer films [0011].
Regarding claim 6, PLANETA further teaches: wherein the fourth set of nip rolls (4) is installed above the third set of nip rolls (3), preferably in the same center alignment with the second set of nip rolls (2) and the third set of nip rolls (3) (PLANETA shows a fourth pair of nip rolls (34) is above the third set of nip rolls (26) [Fig. 2].). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (U.S. PGPUB 2019/0152115), hereinafter HUNG, and Ringley et al. (U.S. 3,311,682), hereinafter RINGLEY, as applied to claim 1 above, and further in view of Yonekura et al. (U.S. 4,247,271), hereinafter YONEKURA.
Regarding claim 7, HUNG and RINGLEY teaches all of the limitations as stated above.
In the alternative, YONEKURA teaches heating bands outside the liquid bath (9) [Col. 3, lines 57-59]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HUNG and RINGLEY, by having heater bands on the bath, as suggested by YONEKURA, in order to heat the bath liquid [Col. 3, lines 57-59]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (U.S. PGPUB 2019/0152115), hereinafter HUNG, and Ringley et al. (U.S. 3,311,682), hereinafter RINGLEY, as applied to claim 1 above, and further in view of McCormick (U.S. 1,685,642), hereinafter MCCORMICK.
Regarding claim 9, HUNG and RINGLEY teach all of the limitations as stated above, but are silent as to: wherein the hot water temperature at the uppermost level in the temperature control water tank (5) is higher than the water temperature at the lowermost level in the said tank (5) at least 5 degrees Celsius. In the same field of endeavor, tanks, MCCORMICK teaches the water in the top of the tank being only slightly higher in temperature than the water in the bottom [pg. 2, lines 109-113]. MCCORMICK teaches the water at the top of the tank was 22°F 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748